UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-6435



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MONTE CLAY MOSLEY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. James H. Michael, Jr.,
Senior District Judge. (CR-95-16)


Submitted:   June 18, 1998                    Decided:   July 8, 1998


Before MURNAGHAN and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Monte Clay Mosley, Appellant Pro Se. Ray B. Fitzgerald, Jr., OF-
FICE OF THE UNITED STATES ATTORNEY, Charlottesville, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order denying his Fed.

R. Crim. P. 33 motion. We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. United States v.

Mosley, No. CR-95-16 (W.D. Va. Feb. 18, 1998). We deny without

prejudice Appellant’s motion to compel and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2